MEMORANDUM **
Juvencio Garcia Rivera, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
In his opening brief, Garcia Rivera failed to raise, and therefore has waived, any challenge to the agency’s dispositive conclusion that he is ineligible for cancellation of removal because he committed a crime involving moral turpitude. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). Consequently, we do not reach his remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.